Exhibit 10.5

 

FORM OF

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, effective as of March 23,
2017 (as it may from time to time be amended, this “Agreement”), is entered into
by and among Silver Run Acquisition Corporation II, a Delaware corporation (the
“Company”), and Silver Run Sponsor II, LLC, a Delaware limited liability company
(the “Purchaser”).

 

WHEREAS:

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of the
Company’s Class A common stock, par value $0.0001 per share (each, a “Share”),
and one-third of one warrant as set forth in the Company’s registration
statement on Form S-1, filed with the Securities and Exchange Commission (the
“SEC”), File Number 333-216409 (the “Registration Statement”), under the
Securities Act of 1933, as amended (the “Securities Act”);

 

Each whole warrant entitles the holder to purchase one Share at an exercise
price of $11.50 per Share; and

 

The Purchaser has agreed to purchase an aggregate of 13,333,333 warrants (or up
to 15,133,333 warrants if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Private Placement Warrants”), each
Private Placement Warrant entitling the holder to purchase one Share at an
exercise price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.                                          Authorization, Purchase and
Sale; Terms of the Private Placement Warrants.

 

A.                                    Authorization of the Private Placement
Warrants. The Company has duly authorized the issuance and sale of the Private
Placement Warrants to the Purchaser.

 

B.                                    Purchase and Sale of the Private Placement
Warrants. On the date that is one business day prior to the date of the
consummation of the Public Offering or on such earlier time and date as may be
mutually agreed by the Purchaser and the Company (the “Initial Closing Date”),
the Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company 13,333,333 Private Placement Warrants at a price of
$1.50 per warrant for an

 

--------------------------------------------------------------------------------


 

aggregate purchase price of approximately $20,000,000 (the “Purchase Price”),
which shall be paid by wire transfer of immediately available funds to the
Company in accordance with the Company’s wiring instructions. On the Initial
Closing Date, upon the payment by the Purchaser of the Purchase Price by wire
transfer of immediately available funds to the Company, the Company, at its
option, shall deliver a certificate evidencing the Private Placement Warrants
purchased on such date duly registered in the Purchaser’s name to the Purchaser,
or effect such delivery in book-entry form. On the date that is one business day
prior to each date of the consummation of the closing of the over-allotment
option in connection with the Public Offering or on such earlier time and date
as may be mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to an aggregate of 1,800,000 Private
Placement Warrants at a price of $1.50 per warrant for an aggregate purchase
price of up to $2,700,000 (if the over-allotment option in connection with the
Public Offering is exercised in full) (the “Over-allotment Purchase Price”),
which shall be paid by wire transfer of immediately available funds to the
Company in accordance with the Company’s wiring instructions. On the
Over-allotment Closing Date, upon the payment by the Purchaser of the
Over-allotment Purchase Price by wire transfer of immediately available funds to
the Company, the Company shall, at its option, deliver a certificate evidencing
the Private Placement Warrants purchased on such date duly registered in the
Purchaser’s name to the Purchaser, or effect such delivery in book-entry form.

 

C.                                    Terms of the Private Placement Warrants.

 

(i)                                     Each Private Placement Warrant shall
have the terms set forth in a Warrant Agreement to be entered into by the
Company and a warrant agent, in connection with the Public Offering (the
“Warrant Agreement”).

 

(ii)                                  At the time of the closing of the Public
Offering, the Company and the Purchaser shall enter into a registration rights
agreement (the “Registration Rights Agreement”) pursuant to which the Company
will grant certain registration rights to the Purchaser relating to the Private
Placement Warrants and the Shares underlying the Private Placement Warrants.

 

Section 2.                                          Representations and
Warranties of the Company. As a material inducement to the Purchaser to enter
into this Agreement and purchase the Private Placement Warrants, the Company
hereby represents and warrants to the Purchaser (which representations and
warranties shall survive each Closing Date) that:

 

A.                                    Organization and Corporate Power. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business in every
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on the financial condition, operating results or
assets of the Company. The Company possesses all requisite corporate power and
authority necessary to carry out the transactions contemplated by this Agreement
and the Warrant Agreement.

 

2

--------------------------------------------------------------------------------


 

B.                                    Authorization; No Breach.

 

(i)                                     The execution, delivery and performance
of this Agreement and the Private Placement Warrants have been duly authorized
by the Company as of the Closing Date. This Agreement constitutes the valid and
binding obligation of the Company, enforceable in accordance with its terms.
Upon issuance in accordance with, and payment pursuant to, the terms of the
Warrant Agreement and this Agreement, the Private Placement Warrants will
constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the Closing Date.

 

(ii)                                  The execution and delivery by the Company
of this Agreement and the Private Placement Warrants, the issuance and sale of
the Private Placement Warrants, the issuance of the Shares upon exercise of the
Private Placement Warrants and the fulfillment of and compliance with the
respective terms hereof and thereof by the Company, do not and will not as of
the Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets under, (d) result in a violation of, or
(e) require any authorization, consent, approval, exemption or other action by
or notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the Certificate of Incorporation of the
Company or the Bylaws of the Company (in effect on the date hereof or as may be
amended prior to completion of the contemplated Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

C.                                    Title to Securities. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, the Shares issuable upon exercise of the Private Placement Warrants
will be duly and validly issued, fully paid and nonassessable. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, the Purchaser will have good title to the Private Placement Warrants
purchased by it and the Shares issuable upon exercise of such Private Placement
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 

D.                                    Governmental Consents. No permit, consent,
approval or authorization of, or declaration to or filing with, any governmental
authority is required in connection with the execution, delivery and performance
by the Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

Section 3.                                          Representations and
Warranties of the Purchaser. As a material inducement to the Company to enter
into this Agreement and issue and sell the Private Placement Warrants to the
Purchaser, the Purchaser hereby represents and warrants to the Company (which
representations and warranties shall survive each Closing Date) that:

 

A.                                    Organization and Requisite Authority. The
Purchaser possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement.

 

3

--------------------------------------------------------------------------------


 

B.                                    Authorization; No Breach.

 

(i)                                     This Agreement constitutes a valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law).

 

(ii)                                  The execution and delivery by the
Purchaser of this Agreement and the fulfillment of and compliance with the terms
hereof by the Purchaser does not and shall not as of each Closing Date conflict
with or result in a breach by the Purchaser of the terms, conditions or
provisions of any agreement, instrument, order, judgment or decree to which the
Purchaser is subject.

 

C.                                    Investment Representations.

 

(i)                                     The Purchaser is acquiring the Private
Placement Warrants and, upon exercise of the Private Placement Warrants, the
Shares issuable upon such exercise (collectively, the “Securities”) for the
Purchaser’s own account, for investment purposes only and not with a view
towards, or for resale in connection with, any public sale or distribution
thereof.

 

(ii)                                  The Purchaser is an “accredited investor”
as such term is defined in Rule 501(a)(3) of Regulation D under the Securities
Act.

 

(iii)                               The Purchaser understands that the
Securities are being offered and will be sold to it in reliance on specific
exemptions from the registration requirements of the United States federal and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations and
warranties of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
such Securities.

 

(iv)                              The Purchaser did not decide to enter into
this Agreement as a result of any general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act.

 

(v)                                 The Purchaser has been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Purchaser. The Purchaser has been afforded the opportunity to
ask questions of the executive officers and directors of the Company. The
Purchaser understands that its investment in the Securities involves a high
degree of risk and it has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to the
acquisition of the Securities.

 

(vi)                              The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities by the Purchaser nor
have such authorities passed upon or endorsed the merits of the offering of the
Securities.

 

4

--------------------------------------------------------------------------------


 

(vii)                           The Purchaser understands that: (a) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (1) subsequently registered thereunder or (2) sold in
reliance on an exemption therefrom; and (b) except as specifically set forth in
the Registration Rights Agreement, neither the Company nor any other person is
under any obligation to register the Securities under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder. In this regard, the Purchaser understands that the SEC has
taken the position that promoters or affiliates of a blank check company and
their transferees, both before and after a Business Combination, are deemed to
be “underwriters” under the Securities Act when reselling the securities of a
blank check company. Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
despite technical compliance with the requirements of such Rule, and the
Securities can be resold only through a registered offering or in reliance upon
another exemption from the registration requirements of the Securities Act.

 

(viii)                        The Purchaser has such knowledge and experience in
financial and business matters, knows of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time. The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities. The
Purchaser can afford a complete loss of its investment in the Securities.

 

Section 4.                                          Conditions of the
Purchaser’s Obligations. The obligations of the Purchaser to purchase and pay
for the Private Placement Warrants are subject to the fulfillment, on or before
each Closing Date, of each of the following conditions:

 

A.                                    Representations and Warranties. The
representations and warranties of the Company contained in Section 2 shall be
true and correct at and as of such Closing Date as though then made.

 

B.                                    Performance. The Company shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before such Closing Date.

 

C.                                    No Injunction. No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

D.                                    Warrant Agreement. The Company shall have
entered into a Warrant Agreement with a warrant agent on terms satisfactory to
the Purchaser.

 

5

--------------------------------------------------------------------------------


 

Section 5.                                          Conditions of the Company’s
Obligations. The obligations of the Company to the Purchaser under this
Agreement are subject to the fulfillment, on or before each Closing Date, of
each of the following conditions:

 

A.                                    Representations and Warranties. The
representations and warranties of the Purchaser contained in Section 3 shall be
true and correct at and as of such Closing Date as though then made.

 

B.                                    Performance. The Purchaser shall have
performed and complied with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Purchaser on or before such Closing Date.

 

C.                                    Corporate Consents. The Company shall have
obtained the consent of its Board of Directors authorizing the execution,
delivery and performance of this Agreement and the Warrant Agreement and the
issuance and sale of the Private Placement Warrants hereunder.

 

D.                                    No Injunction. No litigation, statute,
rule, regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby, which prohibits the consummation
of any of the transactions contemplated by this Agreement or the Warrant
Agreement.

 

E.                                     Warrant Agreement. The Company shall have
entered into a Warrant Agreement with a warrant agent on terms satisfactory to
the Company.

 

Section 6.                                          Termination. This Agreement
may be terminated at any time after June 30, 2017 upon the election by either
the Company or the Purchaser upon written notice to the other party if the
closing of the Public Offering does not occur prior to such date.

 

Section 7.                                          Survival of Representations
and Warranties. All of the representations and warranties contained herein shall
survive each Closing Date.

 

Section 8.                                          Definitions. Terms used but
not otherwise defined in this Agreement shall have the meaning assigned to such
terms in the Registration Statement.

 

Section 9.                                          Miscellaneous.

 

A.                                    Successors and Assigns. Except as
otherwise expressly provided herein, all covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors of the parties hereto whether so
expressed or not. Notwithstanding the foregoing or anything to the contrary
herein, the parties may not assign this Agreement, other than assignments by the
Purchaser to affiliates thereof (including, without limitation one or more of
its members).

 

B.                                    Severability. Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision

 

6

--------------------------------------------------------------------------------


 

shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of this Agreement.

 

C.                                    Counterparts. This Agreement may be
executed simultaneously in two or more counterparts, none of which need contain
the signatures of more than one party, but all such counterparts taken together
shall constitute one and the same agreement.

 

D.                                    Descriptive Headings; Interpretation. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation.

 

E.                                     Governing Law. This Agreement shall be
deemed to be a contract made under the laws of the State of New York and for all
purposes shall be construed in accordance with the internal laws of the State of
New York.

 

F.                                      Amendments. This Agreement may not be
amended, modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

 

 

COMPANY:

 

 

 

SILVER RUN ACQUISITION CORPORATION II

 

 

 

 

 

By:

/s/ Stephen S. Coats

 

 

Name: Stephen S. Coats

 

 

Title: Secretary

 

 

 

PURCHASER:

 

 

 

SILVER RUN SPONSOR II, LLC

 

 

 

 

 

By:

/s/ Thomas J. Walker

 

 

Name: Thomas J. Walker

 

 

Title: Authorized Person

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 

--------------------------------------------------------------------------------